PER CURIAM.
Appellant seeks review of his conviction and sentences on the offenses of possession of cocaine and marijuana and sale of cocaine. He raises five issues, only one of which merits discussion. The trial court sentenced appellant to five years’ imprisonment, with a three year mandatory minimum sentence, followed by ten years’ probation for possession of more than 20 grams of marijuana in violation of section 893.13(l)(f), Florida Statutes (Supp.1990). The state concedes that this sentence exceeds the statutory maximum sentence that may be imposed and that the mandatory minimum three year sentence is not authorized for this offense. Section 775.-082(3)(d), Florida Statutes (1989).
On remand, the trial court shall correct the sentence for possession of marijuana by deleting the three year mandatory minimum sentence and the probationary period. In all other respects, the judgment and sentences are affirmed.
AFFIRMED in part, REVERSED in part and REMANDED.
BOOTH, BARFIELD and ALLEN, JJ., concur.